Citation Nr: 0100498	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for service connected 
residuals of a fracture to the right radius, currently 
rated as 10 percent disabling.

2. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a left arm injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board on appeal from an April 
1999 decision that continued the veteran's service connected 
residuals of a fracture to the right radius at a 10 percent 
evaluation, and which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for the residuals of a left 
arm injury.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained by the RO.

2. The veteran's residuals of a fracture to the right radius 
consist of pain that is worse with lifting or flexion-
extension movements; range of motion was unrestricted.

3. The RO, in a decision dated December 1998, denied the 
veteran's claim of entitlement to service connection for 
the residuals of a left arm injury.  This was a final 
disallowance of this claim.

4. Evidence received since the December 1998 decision, 
considered alone or in conjunction with the evidence 
previously of record, is not so significant that it must 
be considered (with the other evidence of record) to 
fairly decide the merits of the claim of service 
connection for the residuals of a left arm injury.





CONCLUSIONS OF LAW

1. The criteria for a higher evaluation for the veteran's 
service connected residuals of a fracture to the right 
radius have not been met or approximated.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5206, 5207, 5212 (2000).

2. A December 1998 RO decision which denied the veteran 
service connection for the residuals of a left arm injury 
is a final decision.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

3. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
the residuals of a left arm injury is not new and 
material, and this claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for the residuals of a left arm 
injury, and that an increased rating is warranted for the 
service connected residuals of a fracture to the right 
radius.  The Board is satisfied that all relevant facts have 
been properly developed for these issues and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
regard, the veteran has not pointed to any additional 
evidence which could be obtained that would support his 
claim.

I. Entitlement to an increased rating for the service 
connected residuals of a fracture to the right radius.

A review of the record reflects that service connection was 
granted at a noncompensable level for the residuals of a 
fracture to the right radius by a rating decision dated 
February 1981.  The veteran was noted to be right-handed on 
VA examination in 1981.  The RO's decision was based on 
service medical records which showed that the veteran 
suffered a compression fracture of the head of his right 
radius in January 1944.  The veteran's noncompensable rating 
was continued by a rating action of April 1993.

In February 1998, the veteran's service connected residuals 
of a fracture to the right radius were increased to 10 
percent disabling, due to the pain the veteran was 
experiencing in the right elbow.

In January 1999, the veteran applied for an increased rating 
for the residuals of a fracture to the right radius.  
Essentially, it is maintained that the evaluation currently 
assigned for this disability is not adequate, given the 
current symptomatology.  The recent evidence of record 
consists of the report of a VA examination.

The report of a VA examination dated February 1999 indicates 
that the veteran reported that he has developed progressive 
pain, that is "off" and "on", with use in his right arm, 
since he fractured his right radius in service.  The veteran 
reported that his pain was worse with lifting or flexion-
extension movements, and alleviated with rest.  There was no 
evidence of subluxation or dislocation.

Upon examination, the veteran was found to have a right elbow 
flexion of 140 degrees, and extension to 0 degrees.  The 
veteran had pronation and supination from the midpoint of 0 
to 80 degrees.  His grip was 2/5 on the right hand.  The 
veteran had no significant atrophy.  The veteran complained 
of pain in all extremes of range of motion.  The veteran's 
joint was not ankylosed.  The veteran had no changes of a 
local inflammatory nature.  Flexion and extension were 
unimpeded.  Forearm supination and pronation were both 80 
degrees.  The examiner provided a diagnosis of right radial 
fracture with post-traumatic changes.

As noted, it is maintained that the 10 percent evaluation 
currently assigned to the veteran's residuals of a fracture 
to the right radius is not adequate.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that, currently, the 
veteran's service connected residuals of a fracture to the 
right radius are rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  The criteria 
for rating under Diagnostic Code 5010, arthritis due to 
trauma, can be found under Diagnostic Code 5003, degenerative 
arthritis.  That section indicates that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion.  The Board points out that, for the 
purpose of rating disabilities from arthritis, the elbow is 
considered to be a major joint.  38 C.F.R. § 4.45 (2000).  A 
20 percent rating would be warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Limitation of motion for the elbow is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2000).  Limitation of 
flexion of the major forearm to 90 degrees is assigned a 20 
percent evaluation.  When flexion of the major forearm is 
limited to 100 degrees, a 10 percent evaluation is assigned.  
When flexion of the major forearm is limited to 110 degrees, 
a noncompensable evaluation is assigned.  Under Diagnostic 
Code 5207, if limitation of extension of the major forearm is 
to 75 degrees, a 20 percent evaluation is assigned.  When 
extension of the major forearm is limited to 45 or 60 
degrees, a 10 percent evaluation is assigned.

The veteran could also be rated under, and in fact was 
previously rated under, 38 C.F.R. § 4.71a, Diagnostic Code 
5212 (2000), for impairment of the radius.  That code 
provides that a 10 percent rating is warranted for malunion 
of the radius, with bad alignment.  A 20 percent rating is 
warranted for nonunion in the upper half.  A 30 percent 
rating is warranted for nonunion in the lower half of the 
major radius, without loss of bone substance or deformity.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the right elbow.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all the evidence, the Board finds that 
the veteran's residuals of a fracture to the right radius are 
currently properly rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  The Board 
notes that during the veteran's examination of February 1999, 
the examiner noted that the veteran had full range of motion 
in the right elbow.  Under Diagnostic Codes 5206 and 5207, 
these findings would be entitled to a noncompensable 
evaluation.  However, the veteran would then be entitled to 
receive a 10 percent evaluation under Diagnostic Code 5010, 
for X-ray evidence of degenerative changes, but without a 
compensable level of limitation of motion.  In the 
alternative, considering the veteran's reports of pain on 
motion, as per DeLuca, the Board finds he could be granted a 
10 percent evaluation, but no higher, under Diagnostic Codes 
5206 and 5207, for limitation of motion due to pain.  
Finally, the Board notes that the veteran has presented no 
evidence which indicates that he has nonunion in the upper 
half of his radius or nonunion in the lower half, such that 
the veteran would warrant a higher rating than 10 percent 
under Diagnostic Code 5212.


II.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a left arm injury.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In a February 1981 decision, the RO denied the veteran's 
claim of entitlement to service connection for the residuals 
of a left arm injury.  The RO denied the veteran's claim 
because, regardless of whether there was currently a left arm 
or elbow condition, there was no evidence presented showing a 
left arm injury in service, or linking any left arm injury to 
any incident in service.  Service medical records showed that 
during the approximately 6 weeks that the veteran was 
treated, following his right arm injury, he made no 
complaints about his left arm.  In fact nowhere in the 
service medical records is there a single reference to left 
arm findings or treatment.  At separation from service, 
examination of the musculoskeletal system (including the 
right arm) was negative.  In 1980, in response to the RO's 
request for pertinent post-service medical evidence, the 
veteran reported that he had received no treatment after 
service.  His initial claim for this benefit is the first 
indication in the record of a left arm disorder.  The veteran 
made further applications to reopen this claim, and rating 
decisions of February and December 1998 both found that new 
and material evidence had not been submitted.

As a timely appeal of the December 1998 adverse action was 
not submitted, the Board concludes that it is final based on 
the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated December 1998.  Evans.

The new evidence submitted consists of solely of the reports 
of a VA examination and X-rays of the left arm dated February 
1999.  The report of the examination indicated that the 
veteran had prominent pain over the proximal olecranon area 
of the left elbow, and had pain on all ranges of motion, 
though he had full range of motion.  The veteran was 
diagnosed with degenerative joint disease changes with a spur 
formation at the tendinous insertion of the left olecranon.  
X-ray reports indicate that the veteran's left forearm was 
diagnosed with degenerative changes, osteophyte formation, of 
the proximal ulna, probable residual deformity involving the 
navicular, and no evidence of acute fracture or dislocation.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for residuals of a left arm injury.  The 
new evidence submitted consists solely of the reports of new 
examinations of the veteran's left arm, which do seem to 
indicate that he has some disability of his left arm.  
However, the veteran's claim has been denied previously not 
because he has no left arm disability, but because there was 
no evidence of record linking any left arm disability he 
might have to any incident in service.  The veteran 
apparently continues to contend, as he has done previously, 
that he injured and/or broke his left arm during the same 
incident in which he broke his right radius, for which he is 
service connected.  Although the veteran's claim file 
contains many records concerning the veteran's treatment for 
his right arm, stemming from an incident in January 1944, 
none of those records give any indication that the veteran's 
left arm was hurt in any way during that incident.  Further, 
the veteran's service medical records do not show that the 
veteran ever received treatment for any left arm disorder 
while in service.

The veteran himself indicated, in a letter dated January 
1999, that he had no new and material evidence to submit 
regarding his claim.  Without the presentation of any new 
evidence showing that the veteran received an injury to his 
arm while in service, or showing that his current disability 
is linked to service in any way, the veteran's application to 
reopen his claim must be denied.

While the February 1999 reports of X-rays and a VA 
examination are "new," in the sense that they were not 
previously considered, when presented alone, or along with 
evidence previously submitted, they are not so significant 
that they must be considered to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156 (a) (2000).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from the residuals 
of a left arm injury as a result of his service are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108 (West 
1991).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's December 1998 
decision is not new and material for the purpose of reopening 
this claim.  38 C.F.R. § 3.156 (2000).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to an increased rating for the residuals of a 
fracture to the right radius is denied.

The veteran's claim of entitlement to service connection for 
the residuals of a left arm injury is not reopened.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals
	

 

